435 F.2d 1290
UNITED STATES of America, Appellee,v.Warren Daniel DESONIA, Appellant.
No. 26056.
United States Court of Appeals, Ninth Circuit.
Dec. 18, 1970, Rehearing Denied Jan. 5, 1971.

Howard R. Lonergan (argued), Portland, Or., for appellant.
Vinita J. Neal (argued), Asst. U.S. Atty., Sidney I. Lezak, U.S. Atty., Portland, Or., for appellee.
Before HAMLEY, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
Warren Daniel Desonia appeals from his conviction of the crime of bank robbery.


2
Desonia contends that the trial court erred in receiving, in evidence, incriminating statements made by him in response to police questioning which was not accompanied by an adequate Miranda warning (Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966)), and that the incriminating answers he gave in the absence of counsel were not accompanied by a waiver of his Miranda rights.


3
In each of the two instances in which Desonia responded to questions, and the responses were admitted at trial, the oral and written warnings, taken together, fully complied with Miranda.  The record indicates that the appellant fully understood his rights as therein stated.  Under the circumstances, Desonia voluntarily, knowingly, and intelligently waived those rights.  The statements elicited were admissible.


4
Affirmed.